Citation Nr: 1227947	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an anxiety disorder from May 22, 2007.

2.  Entitlement to an effective date for a grant of service connection for coronary artery disease, status post stent placement prior to September 6, 2006.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to an effective date prior to September 6, 2006, for a grant of entitlement to service connection for coronary artery disease, status post stent placement, is the subject of the remand below.  

The representative has presented a claim to reopen the issue of entitlement to service connection for chronic fatigue syndrome.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction that issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

From May 22, 2007, the Veteran's anxiety disorder was not manifested by occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

From May 22, 2007, the criteria for an evaluation in excess of 50 percent for anxiety disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated July 2007 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication. 

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations include: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is assigned a 50 percent evaluation for his anxiety disorder.  He contends that he is entitled to a higher disability rating. 

Anxiety disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  Diagnostic Code 9400, is governed by a General Rating Formula for Mental Disorders which provides a 50 percent rating is when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011). 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  A global assessment of functioning score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score between 31 and 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work). 

A May 2007 report from a private counseling center notes the Veteran global assessment of functioning score to be 24 based on his inability to function in almost all areas.  It was noted he was not in a persistent danger of hurting himself and had not made any suicidal attempts.  He had not behaved in an aggressive or violent way and his judgment had not been significantly impaired.  He had been able to maintain minimal hygiene.  

The Veteran underwent a private psychiatric evaluation in May 2007.  At the time, he endorsed symptoms of nightmares, hyper-vigilance, suicidal ideation, anxiety, phobia, distractibility, hyper-arousal, hallucinations, panic, withdrawal, avoidance, agitation, exaggerated startle response, anhedonia, and irritability.  Mental status examination showed the Veteran was somewhat frail and pale, his dress was below average, and he acted weak and helpless.  He was very preoccupied with emotional and physical state.  He was sad and pessimistic when he felt miserable.  He reported being too panicky and feeling lousy.  The examiner's preliminary diagnoses were posttraumatic stress disorder, major depression, panic disorder, and agoraphobia.  

Mental status examination revealed that he was oriented times three.  His insight was minimal and judgment was minimally adequate.  He lacked full understanding of his disorders.  He was very confused and frightened.  He reported problems sleeping and waking up several times in the middle of the night.  He reported that his wife took care of most of his activities of daily living.  He endorsed passive suicidal ideations when he felt bad and saw no point in waking up.  He was diagnosed with an anxiety disorder not otherwise specified, major depression, recurrent, posttraumatic stress disorder, and panic disorder.  He was assigned a global assessment of functioning score of 25 and was noted to have a past global assessment of functioning score of 55.  

The Veteran underwent a VA examination in July 2007.  At the time endorsed symptoms of tiredness, anxiety, stress, shakiness, poor concentration, and sleep problems.  The symptoms seemed moderate in nature and happened every day without remission.  It was noted he last worked in 1998.  The appellant reported that he stopped working because of his chronic fatigue syndrome.  Mental status examination revealed that he was dressed casually, and his mood was neutral.  His affect was appropriate and speech was normal.  No perceptual problems were noted, and thought processes and content were normal.  There were no suicidal or homicidal ideations.  He was oriented to person, place and time.  Insight, judgment, and impulse control were fair.  It was noted he spent his time mostly at home doing a bit of gardening .  He denied going go out much, and he appeared to have a limited social network.  He was able to take care of the activities of daily living.  He was assigned a global assessment of functioning score of 55 for moderate symptoms.  It was opined that the appellant's psychiatric problems did not prevent him from getting employment.  

The Veteran was afforded another VA examination in August 2010.  The examiner noted that the last VA examination had been in 2007 and the Veteran's symptoms had not changed since then.  The examiner noted that he had reviewed the claim file including the prior VA examinations and private evaluations.  It was noted that the appellant had stopped working due to his chronic fatigue syndrome and that his psychiatric symptoms did not prevent employment.  Current symptoms were noted to be frequent worry, difficulty sleeping, obsessions, extremely anxious thought process, avoidance of certain social situations without meeting the diagnosis of panic disorder, and high level of anxiety.  The examiner found that the level of anxiety had not changed since the last VA examination.  

Mental status examination revealed he was alert and cooperative.  Motor activity was calm, and mood and affect were relatively anxious.  He was observed to tremble slightly and wring his hands throughout the examination.  The appellant's speech was normal and there was no evidence of perceptual impairment or thought disorder.  His thought content was appropriate, and he denied suicidal and homicidal ideations.  He was oriented to time, place and person.  The Veteran's memory, concentration, abstract reasoning, judgment, impulse control and insight were intact.  He was noted to be isolative; but he maintained full independence with regard to all activities of daily living.  Is relationship with his spouse was described as stable.  He was assigned a global assessment of functioning score of 53 based on the subjective reports of anxiety and its negative impact on overall quality of life.  It was noted he had reduced social and occupational functioning leading to reduced reliability and productivity which lead to isolative characteristics and lowering the quality of life significantly impacting on overall social relationships.  

Given the foregoing evidence, the preponderance of the most probative evidence shows that the Veteran's disability picture does not most nearly approximate the level of social and occupational impairment contemplated by the next-higher 70 percent evaluation.  The evidence records the appellant's complaints of a panic attacks, hypervigilance, a startle response, intrusive thoughts, isolative tendencies, irritability, avoidance, problems sleeping and difficulty in establishing and maintaining social relationships.  The record, however, does not show impaired judgment, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, or impaired impulse control or spatial disorientation.  While the record shows that in May 2007 he reported suicidal ideations, at the 2007 and 2010 VA examinations he specifically denied both suicidal and homicidal ideations as well as any suicidal or homicidal intent.  While the Veteran reported depression and panic attacks in May 2007, such symptoms are not shown to be near-continuous and panic attacks were not reported at the 2007 and 2010 VA examinations.  

The record demonstrates a marked difference between the varied assessments of the private Hampton Counseling Center and the findings of the VA examiners.  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board finds the finding of the VA examiners to be more probative than the findings of the Hampton Counseling Center. 

In reviewing the Hampton notes, the symptoms were reported only over the course of a two week term.  The Veteran reported during his VA examinations that he did not have suicidal ideations but the Hampton assessment form noted suicidal thoughts.  Significantly, the private assessment reported four different psychiatric diagnoses and did not distinguish between the symptoms associated with each condition.  Without distinguishing the symptomatology, it is significantly more difficult to attribute any of the Veteran's reported symptoms specifically to anxiety disorder.  Moreover, the Hampton reports were prepared by psychologists while the VA examination was prepared by physicians.  Finally, it is well to note that the VA examiners had access to all of the records a fact specifically noted by the August 2010 examiner.

The Board is cognizant of the wide range between the Veteran's global assessment scores during the period on appeal.  The Veteran received a low score of 24 by Hampton Psychiatric Clinic in May 2007, and scores of 53 and 55 by his VA examiners in July 2007 and August 2010, respectively.  Once again, the fact that there are four diagnosed psychiatric conditions at the May 2005 Hampton evaluation without distinguishing between the symptomatology for each, renders the global assessment scores provided to be of minimal probative weight. 

As a whole, considering the totality of the most informed evidence of record, the Board finds that the Veteran's symptoms are appropriately rated as 50 percent disabling for the period on appeal.  The Veteran was impaired by his anxiety disorder, he had a reduced ability to socialize, but he demonstrates an ability to take care of himself.  While he was not able to work, it was clearly stated that it was due to a chronic fatigue syndrome and not his anxiety disorder.  The Veteran's symptoms therefore most closely approximated those symptoms described in the 50 percent, rather than the 70 percent rating criteria.  The Veteran's claim for an increased evaluation is therefore denied. 

Further, given the facts of this case, an extraschedular rating was not warranted for the term from May 22, 2007.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the disability picture presented by the Veteran's anxiety disorder is appropriately contemplated by the rating schedule.  There is nothing unique to the Veteran's clinical presentation when compared with thousands of other appellants who suffer from an anxiety disorder.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id. 


ORDER

Entitlement to an evaluation in excess of 50 percent for anxiety disorder from may 22, 2007 is denied. 


REMAND

In a June 2011 rating decision VA granted entitlement to service connection for coronary artery disease effective from September 6, 2006.  In July 2012, the representative, on the appellant's behalf, filed a timely notice of disagreement concerning the assigned effective date.  The United States Court of Appeals for Veterans Claims United States Court of Appeals for Veterans Claims has held that an unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the issue is REMANDED for the following action:

Issue the Veteran a statement of the case addressing his claim of entitlement to an effective date prior to September 6, 2006, for a grant of entitlement to service connection for coronary artery disease, status post stent placement.  The appellant is hereby informed that the Board will exercise appellate jurisdiction over this claim only if he files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


